Citation Nr: 0336158	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for arthritis of the 
right foot.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a cervical spine 
disability.

4.  Entitlement to an increased evaluation for arthritis of 
the right wrist, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

A November 1983 RO rating decision denied service connection 
for arthritis of the right foot and a low back disability.  
The veteran was notified of these determinations in December 
1983 and he did not appeal.

In 1998, the veteran submitted a claim for service connection 
for a cervical spine disorder and an application to reopen 
the claim for service connection for a low back disability.  
A January 1999 RO rating decision denied service connection 
for the cervical spine disability and determined there was no 
new and material evidence to reopen the claim for service 
connection for the low back disability.  The veteran was 
notified of these determinations in February 1999 and he did 
not appeal.

In June 2000, the veteran submitted a claim for an increased 
evaluation for the right wrist condition (rated 20 percent) 
and in July 2000 he submitted an application to reopen the 
claims for service connection for arthritis of the right 
foot, a low back disorder, and a cervical spine disorder.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision that determined no new 
and material evidence had been received to reopen the claims 
for service connection for arthritis of the right foot, a low 
back disability, and a cervical spine disorder, and denied an 
increased evaluation for the right wrist condition.



FINDINGS OF FACT

1.  By an unappealed November 1983 RO rating decision, 
service connection for arthritis of the right foot was 
denied.  

2.  Evidence received subsequent to the November 1983 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for arthritis of the right foot.

3.  By an unappealed January 1999 RO rating decision, it was 
determined that no new and material evidence had been 
received to reopen the claim for service connection for a low 
back disability.

4.  Evidence received subsequent to the January 1999 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the low back disability.

5.  By an unappealed January 1999 RO rating decision, service 
connection for a cervical spine disorder was denied.

6.  Evidence received subsequent to the January 1999 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cervical spine disorder.

7.  The right wrist disability is manifested primarily by 
radiological findings of arthritis of the wrist and fingers, 
slight weakness of the little finger, painful motion, and 
slight loss of motion of the right wrist; limitation of 
motion of the fingers or ankylosis of the wrist or fingers is 
not found.




CONCLUSIONS OF LAW

1.  The unappealed November 1983 RO rating decision, denying 
service connection for arthritis of the right foot, is final.  
38 U.S.C.A. § 4005, now 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  The unappealed January 1999 RO rating decision, 
determining that no new and material evidence had been 
received to reopen the claim for service connection for a low 
back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  The January 1999 RO rating decision, denying service 
connection for a cervical spine disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

4.  New and material evidence has not been received to reopen 
the claims for service connection for arthritis of the right 
foot, a low back disorder, and a cervical spine disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

5.  The criteria for a rating in excess of 20 percent for 
arthritis of the right wrist and hand are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Codes 5003, 5214 (2003), 5220-5223, 
effective prior to and as of August 26, 2002, and Codes 5228-
5230, effective as of August 26, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for arthritis of the right wrist 
and his application to reopen claims for service connection 
for arthritis of the right foot, a low back disability, and a 
cervical spine disability, and that the provisions of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the right wrist disability and to 
determine the nature and extent of the other claimed 
disabilities.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

In a March 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  He was asked to submit any 
evidence within 60 days.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
veteran's case, however, more than one year has elapsed since 
the RO provided him with the VCAA notice.  Additional 
evidence was received following the March 2001 letter, and 
the veteran wrote in September 2001 that he believed he had 
submitted enough evidence, and was, in effect, frustrated 
that his appeal had still not been decided.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance or due process to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Whether New and Material Evidence has been Received to 
Reopen the Claims for Service Connection for Arthritis of the 
Right Foot, a Low Back Disability, and a Cervical Spine 
Disability

The November 1983 RO rating decision denied service 
connection for arthritis of the right foot, and the January 
1999 RO rating decision determined that there was no new and 
material evidence to reopen a previously denied claim for 
service connection for a low back disability and denied 
service connection for a cervical spine disability.  The 
veteran was notified of these decisions and he did not 
appeal.  An unappealed decision is final with the exception 
that a claimant may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105, 
previously 4005, (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  The question now presented is whether new and 
material evidence has been submitted since the unappealed RO 
rating decisions to permit reopening of the claims.  
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration.  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating a claim in order to be considered new and 
material, and define material evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's application filed in 2000.

With regard to the application to reopen the claim for 
service connection for arthritis of the right foot, the 
evidence of record at the time of the November 1983 RO rating 
decision consisted of statements of the veteran linking the 
claimed condition to an incident of service, including his 
service-connected right wrist disability, and VA, service, 
and private medical records that did not demonstrate the 
presence of arthritis of the right foot until 1979 and that 
did not link this condition to an incident of service or to 
the service-connected arthritis of the right wrist.  The 
evidence received after the November 1983 RO rating decision 
includes additional statements from the veteran linking his 
arthritis of the right foot to an injury in service and 
additional VA and private medical reports of the veteran's 
treatment and evaluations from 1988 to 2001 indicating that 
he has the claimed condition.  This evidence is not new 
because it is essentially similar to evidence of record in 
November 1983.

With regard to the application to reopen the claim for 
service connection for a low back disability, the evidence of 
record at the time of the January 1999 RO rating decision 
consisted of statements from the veteran linking his low back 
disability to injury in service, and VA, service, and private 
medical reports that did not show a low back disability until 
around 1979 and that did not link this condition to an 
incident of service or to the service-connected right wrist 
condition.  After the January 1999 RO rating decision, 
additional statements from the veteran were received that 
link the low back disability to an injury in service, but 
this evidence is similar to evidence of record in January 
1999 and not new.  VA and private medical reports of the 
veteran's treatment and evaluations in the late 1990's and 
early 2000's were also received after January 1999 that show 
the presence of a low back disability, but this evidence does 
not link the low back disorder to an incident of service or 
to a service-connected disability and is essentially similar 
to evidence of record in January 1999.  Hence, this evidence 
is not new.

With regard to the application to reopen the claim for 
service connection for a cervical spine disorder, the 
evidence of record at the time of the January 1999 RO rating 
decision consisted of statements from the veteran linking 
this condition to an incident of service, and VA, private, 
and service medical records that did not reveal the presence 
of a cervical spine disability until many years after 
service, and that did not link this condition to an incident 
of service or to the service-connected arthritis of the right 
wrist.  The evidence received after January 1999 includes 
statements of the veteran linking his cervical spine 
disability to an injury in service, but his statements are 
similar to his statements of record in January 1999 and not 
new evidence.  VA and private medical reports of the 
veteran's treatment and evaluations in the late 1990's and 
early 2000's were also received after January 1999 that show 
the presence of a cervical spine disability, but this 
evidence does not link the cervical spine disorder to an 
incident of service or to a service-connected disability and 
is essentially similar to evidence of record in January 1999.  
This evidence is not new.

The evidence received since the November 1983 RO rating 
decision, denying service connection for arthritis of the 
right foot, and since the January 1999 RO rating decision, 
determining no new and material evidence had been received to 
reopen the claim for service connection for a low back 
disability and denying service connection for a cervical 
spine disability, is not new and material because this 
evidence is not of such significance that, alone or with the 
other evidence of record, it must be considered in order to 
fairly decide the merits of the claims for service connection 
for arthritis of the right foot, a low back disability, and a 
cervical spine disorder.  38 C.F.R. § 3.156(a); Hodge, 155 F. 
3d 1356.

As no new and material evidence has been received, there is 
no basis to reopen the claims for service connection for 
arthritis of the right foot, a low back disability or a 
cervical spine disability.  Hence, the November 1983 RO 
rating decision, denying service connection for arthritis of 
the right foot, and the January 1999 RO rating decision, 
determining there was no new and material evidence to reopen 
the claim for service connection for a low back disability 
and denying service connection for a cervical spine disorder, 
remain final.

II.  Increased Evaluation for Arthritis of the Right Wrist


A.  Factual Background

A November 1946 RO rating decision granted service connection 
for arthritis of the right wrist and assigned a 10 percent 
rating, effective from November 1945.  A December 1948 RO 
rating decision decreased the evaluation for this condition 
from 10 to zero percent, effective from February 1949.  A 
July 1981 RO rating decision increased the evaluation from 
zero to 10 percent, effective from December 1980.  A 
September 1999 RO rating decision increased the evaluation 
from 10 to 20 percent, effective from July 1999, under 
diagnostic code 5003.

A private medical report dated in June 2000, notes that the 
veteran had multiple joint pains, including the right hand.  
The signatory, a medical doctor, reported that the veteran 
had great difficulty using his right hand.  

In July 2000, the veteran underwent a VA examination to 
determine the severity of the arthritis of the right wrist.  
It was noted that he was right-handed.  He complained of 
right wrist and finger pain that he treated with Motrin.  He 
demonstrated symmetrical hand grasp, as well as thumb-to-
finger opposition, with the exception of the right 5th digit 
that demonstrated some weakness.  Right wrist flexion was to 
approximately 80 degrees, extension was to 70 degrees, radial 
deviation was to 20 degrees, and ulnar deviation was to 40 
degrees.  He had full flexion of all digits of the right 
hand, including the metacarpophalangeal, proximal 
interphalangeal, and distal interphalangeal joints.  
Maneuvers testing range of motion of the right wrist, 
repeatedly resulted in pain.  X-rays of the right hand and 
wrist revealed an old healed fracture of the head of the 2nd 
metacarpal with mild residual deformity, mild degenerative 
changes of the 2nd metacarpophalangeal joint, minimal 
degenerative changes of the interphalangeal joints of the 
fingers and thumb of the right hand with minimal degenerative 
change of the right radiocarpal joint, mild anterior flexion 
deformity of the distal interphalangeal joint of the right 
ring finger, and a radiolucent area with a sclerotic margin 
within the proximal portion of the right navicular bone that 
had the appearance of a bone cyst.

A private medical report dated in May 2001 notes that the 
veteran has constant right hand and wrist pain.  It was noted 
that the veteran treated the pain with medication.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

A 30 percent evaluation is warranted for favorable ankylosis 
(in 20-30 degrees' dorsiflexion) of the wrist of the major 
upper extremity.  A 40 percent evaluation is warranted for 
ankylosis in any other position other than favorable, 
unfavorable or extremely unfavorable.  A 50 percent 
evaluation is warranted for unfavorable ankylosis (in any 
degree of palmar flexion, or with radial or ulnar deviation) 
of the wrist of the major upper extremity.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under diagnostic code 5125.  38 C.F.R. § 4.71a, Code 
5214.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5215.

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

Favorable ankylosis of 5 digits of one hand warrants a 
50 percent evaluation when the major hand is involved and a 
40 percent evaluation when the minor hand is involved.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of median transverse fold of the 
palm.  Limitation of motion of less than one inch (2.5 
centimeters) is not considered disabling.  38 C.F.R. § 4.71a, 
Code 5220 and note (a) following Code 5223, effective prior 
to January 2, 2002..

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands were revised, effective 
as of August 26, 2002.  67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revised criteria are as follows:

§4.71  Measurement of ankylosis and joint motion.

	Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0º, with two major exceptions:

	(a) Shoulder rotation-arm abducted to 90º, elbow flexed 
to 90º with the position of the forearm reflecting the 
midpoint 0º between internal and external rotation of the 
shoulder; and

	(b) Supination and pronation-the arm next to the body, 
elbow flexed to 90º, and the forearm in midposition 0º 
between supination and pronation.

	Motion of the thumb and fingers should be described by 
appropriate reference to the joints (See Plate III) whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tops of the fingers can approximate 
the proximal transverse crease of palm.

§ 4.71a  Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand 

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx.
(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

 
 
Rating
 
I. Multiple Digits: Unfavorable Ankylosis 
Majo
r
Mino
r
521
6
Five digits of one hand, unfavorable 
ankylosis of
60
50
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 
521
7
Four digits of one hand, unfavorable 
ankylosis of: 
 
 
 
Thumb and any three fingers
60
50
 
Index, long, ring, and little fingers
50
40
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 
521
8
Three digits of one hand, unfavorable 
ankylosis of: 
 
 
 
Thumb and any two fingers
50
40 
 
Index, long, and ring; index, long, and 
little; or index, ring, and little fingers
40
30
 
Long, ring, and little fingers
30
20
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 
521
9
Two digits of one hand, unfavorable ankylosis 
of:
 
 
 
Thumb and any finger
40
30
 
Index and long; index and ring; or index and 
little fingers
30
20
 
Long and ring; long and little; or ring and 
little fingers
20
20
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 

 

Rating

II. Multiple Digits: Favorable Ankylosis 
Majo
r
Mino
r
522
0
Five digits of one hand, favorable ankylosis 
of
50
40
522
1
Four digits of one hand, favorable ankylosis 
of: 
 
 
 
Thumb and any three fingers
50
40
 
Index, long, ring, and little fingers
40
30
522
2
Three digits of one hand, favorable ankylosis 
of:
 
 
 
Thumb and any two fingers
40
30
 
Index, long, and ring; index, long, and 
little; or index, ring, and little fingers
30
20
 
Long, ring and little fingers
20
20
522
3
Two digits of one hand, favorable ankylosis 
of: 
 
 
 
Thumb and any finger
30
20
 
Index and long; index and ring; or index and 
little fingers
20
20
 
Long and ring; long and little; or ring and 
little fingers
10
10

 
 
Rating
 
III. Ankylosis of Individual Digits 
Majo
r
Mino
r
522
4
Thumb, ankylosis of:


 
Unfavorable
20
20
 
Favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand.
 
 
522
5
Index finger, ankylosis of:
 
 
 
Unfavorable or favorable
10 
10 
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand.
 
 
522
6
Long finger, ankylosis of:
 
 
 
Unfavorable or favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand. 
 
 
522
7
Ring or little finger, ankylosis of: 
 
 
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand. 
 
 

 
 
Rating
 
IV. Limitation of Motion of Individual Digits 
Majo
r
Mino
r
522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0
522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, or; 
with extension limited by more than 30 
degrees
10
10
 
With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, and; 
extension is limited by no more than 30 
degrees
0
0
523
0
Ring or little finger, limitation of motion: 
Any limitation of motion
0
0
(Authority: 38 U.S.C. 1155)


The report of the veteran's VA examination in July 2000 shows 
that X-rays of his right hand and wrist demonstrated 
arthritis of the wrist and the fingers.  Under the 
circumstances, the Board will consider the regulations for 
the evaluation of finger disabilities in determining the 
veteran's entitlement to a higher rating for the right wrist 
and hand condition.  While the record does not show that the 
RO considered the regulations for the evaluation of finger 
disorders, effective prior to or as of August 26, 2002, in 
the evaluation of the right wrist and hand disability, there 
is no prejudice to the veteran in the initial consideration 
of these regulations by the Board because the report of the 
veteran's VA examination in July 2000 indicates there is no 
ankylosis or limitation of motion of the fingers of the hands 
to support the assignment of a compensable rating under the 
provisions of diagnostic codes 5220-5223, effective prior to 
or as of August 26, 2002, or under the provisions of 
diagnostic coded 5228-5230, effective as of August 26, 2002. 

The report of the veteran's VA examination in July 2000 
reveals that the veteran has the ability to move his wrist in 
all directions.  Hence, ankylosis of the right wrist is not 
demonstrated, and a higher rating for the right wrist 
disability under diagnostic code 5214 is not warranted.

The private medical reports reveal that the veteran has pain 
of the right wrist and hand that is occasionally disabling.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported limitation of motion of the 
right wrist is slight and the evidence does not indicate the 
presence of any significant limitation of motion of any of 
the fingers of the right hand.

The evidence shows that the right wrist disability is 
manifested primarily by radiological findings of arthritis of 
the wrist and fingers, slight weakness of the little finger, 
painful motion, and slight loss of motion of the right wrist.  
Hence, it appears that the 20 percent rating for the 
arthritis of the right wrist and hand under diagnostic code 
5003 best represents the veteran's disability picture.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the arthritis of the right 
wrist and hand, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

The application to reopen the claim for service connection 
for arthritis of the right foot is denied.

The application to reopen the claim for service connection 
for a low back disability is denied.

The application to reopen the claim for service connection 
for a cervical spine disorder is denied.

An increased evaluation for arthritis of the right wrist and 
hand is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



